Case 19-70530   Doc 2   Filed 05/07/19   Entered 05/07/19 14:05:57   Desc Main
                           Document      Page 1 of 6
Case 19-70530   Doc 2   Filed 05/07/19   Entered 05/07/19 14:05:57   Desc Main
                           Document      Page 2 of 6
Case 19-70530   Doc 2   Filed 05/07/19   Entered 05/07/19 14:05:57   Desc Main
                           Document      Page 3 of 6
Case 19-70530   Doc 2   Filed 05/07/19   Entered 05/07/19 14:05:57   Desc Main
                           Document      Page 4 of 6
Case 19-70530   Doc 2   Filed 05/07/19   Entered 05/07/19 14:05:57   Desc Main
                           Document      Page 5 of 6
Case 19-70530   Doc 2   Filed 05/07/19   Entered 05/07/19 14:05:57   Desc Main
                           Document      Page 6 of 6
